        Case 5:18-cr-00258-EJD Document 491 Filed 08/25/20 Page 1 of 2



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     WALTER F. BROWN (SBN 130248)
 2   MELINDA HAAG (SBN 132612)
     RANDALL S. LUSKEY (SBN 240915)
 3   STEPHEN A. CAZARES (SBN 201864)
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: +1-415-773-5700
     Facsimile:    +1-415-773-5759
 7
     Email: jcoopersmith@orrick.com, wbrown@orrick.com,
 8          mhaag@orrick.com, rluskey@orrick.com,
            scazares@orrick.com
 9

10   Attorneys for Defendant
     RAMESH “SUNNY” BALWANI
11

12
                                  UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14
                                       SAN JOSE DIVISION
15

16
     UNITED STATES OF AMERICA,                     Case No. 18-CR-00258-EJD
17
                     Plaintiff,                    NOTICE OF APPEARANCE OF
18         v.                                      COUNSEL BY AARON P. BRECHER

19   ELIZABETH HOLMES and
     RAMESH “SUNNY” BALWANI,
20
                     Defendants.
21

22

23

24

25

26

27

28
                                                                     NOTICE OF APPEARANCE OF C OUNSEL B Y
                                                               AARON P. B RECHER, C ASE NO. 18-CR-00258-EJD
        Case 5:18-cr-00258-EJD Document 491 Filed 08/25/20 Page 2 of 2



 1   TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE that Aaron P. Brecher of the law firm Orrick, Herrington &

 3   Sutcliffe LLP hereby enters his appearance as additional counsel of record on behalf of defendant

 4   Ramesh “Sunny” Balwani in the above-captioned matter. Mr. Brecher is admitted to practice in

 5   the State of California and before this Court. Mr. Brecher requests that all notices given and all

 6   papers filed or served in the above-captioned matter be served upon counsel at the address below:

 7                         Aaron P. Brecher (SBN 305001)
                           abrecher@orrick.com
 8                         ORRICK, HERRINGTON & SUTCLIFFE, LLP
                           701 5th Avenue, Suite 5600
 9                         Seattle, WA 98104-7097
                           Tel: +1 206 839 4300
10                         Fax: +1 206 839 4301
11

12   Dated: August 25, 2020                           Respectfully submitted,
                                                      ORRICK, HERRINGTON & SUTCLIFFE LLP
13

14                                                                     /s/ Aaron P. Brecher
                                                                      AARON P. BRECHER
15
                                                              Attorneys for Ramesh “Sunny” Balwani
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                NOTICE OF APPEARANCE OF C OUNSEL B Y
                                                         1                AARON P. B RECHER, C ASE NO. 18-CR-00258-EJD
